                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                   CENTRAL DIVISION at LEXINGTON

UNITED STATES OF AMERICA,     )
                              )
     Plaintiff,               )     Criminal No.5:13-cr-94-JMH
                              )
                              )     Civil No. 5:17-cv-90-JMH
                              )
v.                            )
                              )         MEMORANDUM OPINION
                              )              AND ORDER
ERIK A. HENTZEN,              )
                              )
     Defendant-Petitioner.    )
                              )

                             ***

     This matter is before the Court on Defendant Eric A. Hentzen’s

motion to reconsider1 [DE 118] United States Magistrate Judge Hanly

A. Ingram’s Order granting in part and denying in part Hentzen’s

motion for discovery and limiting the scope of an impending

evidentiary hearing. [DE 116]. For the reasons stated below, this

Court dismisses Hentzen’s objections to Magistrate Judge Ingram’s

September 19, 2019 order.




1 The Court understands that Hentzen intended to file objections
to the order pursuant to applicable federal rules, but was only
able to electronically file the document as a motion to reconsider.
As discussed below, the motion will be construed as objections
pursuant to 28 U.S.C. § 636(b)(1)(A) and Fed. R. Crim. P. 59(a).
                I. FACTUAL AND PROCEDURAL BACKGROUND


      In 2017, Hentzen moved to vacate his two 240-month sentences

under 28 U.S.C. § 2255. [DE 68]. Without conducting an evidentiary

hearing, the magistrate judge recommended, and the district court

summarily adopted, the denial of Hentzen’s § 2255 motion and

declined to issue a Certificate of Appealability (“COA”). [DE 94;

DE 97]. The district court also held that Hentzen’s motion for

discovery was moot upon the dismissal of his § 2255 petition. [DE

96; DE 97]. On March 7, 2019, the United States Court of Appeals

for the Sixth Circuit granted a COA as to three of Hentzen’s

claims. [DE 117]. Shortly after the order was entered, the United

States filed a motion to remand the case to the district court

because, it conceded, Hentzen was entitled to an evidentiary

hearing on the surviving claims. Hentzen v. USA, Case No. 18-6168

(Motion for USA to remand, filed March 12, 2019 at Docket Entry

11). On May 17, 2019, the Sixth Circuit granted the government’s

motion.   [DE   102].   Hentzen     then    filed     a    renewed    motion   for

discovery, which has been fully briefed by both parties. [DE 105;

DE 107; DE 115].


      Magistrate Judge Ingram issued an order on September 19, 2019

that aimed to clarify the scope of the issues to be considered at

the   evidentiary    hearing      and   addressed     Hentzen’s       motion   for

discovery.   [DE    116].   The   order     granted       Hentzen’s   motion   for


                                        2
discovery concerning certain images and files related to Hentzen’s

electronic devices, but denied his request for the National Center

for Missing and Exploited Children report. [DE 116 at 11]. Further,

Magistrate Judge Ingram held that the scope of the evidentiary

hearing should be limited to the three issues specifically allowed

in the Sixth Circuit’s COA. [Id.].


     Pursuant to 28 U.S.C. § 636(b)(1)(A), Magistrate Judge Ingram

gave the parties time to file objections to the order, which must

be reviewed by a district judge. [Id. at 12]. Hentzen filed

objections to the order, the United States responded [DE 119] and

Hentzen replied. [DE 120].


                           II. STANDARD OF REVIEW


     Magistrate judges may hear and determine pretrial matters

pending   before    the    designated       district   court.   28     U.S.C.   §

636(b)(1)(A). “A judge of the court may reconsider any pretrial

matter2 under this subparagraph (A) where it has been shown that

the magistrate judge’s order is clearly erroneous or contrary to

law.” Id.; see also Fed. R. Crim. P. 59(a); Fed. R. Civ. P. 72(a).

Objections that do no more than summarize arguments previously

presented   are    not    true   objections    as   used   in   this   context.



2 The parties do not dispute that the motion for discovery before
the Court is a non-dispositive, pretrial matter for purposes of
this rule.
                                        3
Bustetter v. CEVA Logistics U.S., Inc., 2019 WL 1867430, No. 18-

cv-58-DLB-EBA, *2 (E.D. Ky. April 25, 2019)(internal citations

omitted).   Factual    findings     are     reviewed      under     the   clearly

erroneous standard, while legal conclusions are reviewed under a

more   lenient   contrary-to-law        standard.   Id.    (citing    Gandee    v.

Glaser,   785    F.Supp.   684,   686    (S.D.   Ohio     1992)).    “Under    the

contrary-to-law standard, the court will undertake independent and

plenary review of the legal conclusions in the at-issue Order and

will overturn any legal conclusions which ‘contradict or ignore

applicable precepts of law, as found in the Constitution, statutes,

or case precedent.’” Id. (quoting Adolph Coors Co. v. Wallace, 570

F.Supp. 202, 205 (N.D. Cal. 1983)).


                             III. DISCUSSION


A. Scope of the issues at the evidentiary hearing


       Hentzen offers two objections to Magistrate Judge Ingram’s

opinion. First, he argues that the order erroneously limits the

scope of issues that should be addressed at the evidentiary

hearing. [DE 118 at 1]. In addition to the three claims3 allowed


3 The Sixth Circuit granted the COA as to the following issues:
(1) whether trial counsel was ineffective for failing to obtain
and prepare qualified expert testimony to expose inaccuracies in,
and otherwise contest, the government’s digital-computer-forensics
evidence; (2) whether trial counsel rendered in effective
assistance by failing to appear at his sentencing hearing, thus
depriving Hentzen of his opportunity to allocute; and (3) whether
appellate counsel rendered ineffective assistance by failing to
                                        4
by the COA, Hentzen asks the Court to hear evidence regarding all

of the claims contained within his original § 2255 petition. [Id.

at 1-6]. Because the Sixth Circuit’s May 17, 2019 opinion vacated

the district court’s order, Hentzen argues that the entire judgment

was abandoned and all claims should survive, despite the Sixth

Circuit’s earlier COA. [Id. at 2-3]. Hentzen arrives at this

argument because of the Sixth Circuit’s statement that “[u]pon

conclusion of proceedings in the district court, Hentzen may file

an appeal and seek a COA for whatever issues are then pertinent …

.” [Id. at 4; DE 102 at 3]. Hentzen adds that because the appellate

court did not fully analyze his request to reconsider the partial

denial of his COA, the court meant to allow those claims to move

forward on remand. In short, Hentzen interprets the opinion to say

that the Sixth Circuit did not have to decide his motion to

reconsider the scope of the COA because it vacated the district

court’s opinion in its entirety. [Id. at 4-5]. The government

argues that the Sixth Circuit was clear about its dismissal of

most of Hentzen’s claims. [DE 119 at 2].


     Magistrate Judge Ingram’s decision to limit the scope of the

evidentiary hearing to only those issues in the COA is certainly

not contrary to law. The Sixth Circuit began its May 17, 2019




challenge the district court’s application of a two-level
enhancement under USSG § 3C1.1. [DE 116 at 2-4; DE 102].
                                5
opinion by noting that Hentzen asked the appellate court to

reconsider its denial of his COA application with respect to three

of his claims. [DE 102 at 1]. Thus, the Court of Appeals stated,

Hentzen’s motion was construed as a petition for a panel rehearing.

[Id.] This language clearly indicates to this Court that the Sixth

Circuit did address, and did not change its position, on Hentzen’s

COA. In deciding to remand the case to the district court, the

Sixth Circuit stated:


      The government “concedes that the district court abused
      its discretion by failing to fully consider or conduct
      an evidentiary hearing on the effectiveness of counsel’s
      handling of … specific evidentiary and sentencing issues
      at both the trial and appellate level.” The government
      moves this court to “reverse the district court’s denial
      of Hentzen’s § 2255 motion and remand this case to the
      district court for further proceedings consistent with
      [this] Court’s [COA] order, including an evidentiary
      hearing as deemed necessary.” To that end, the
      government acknowledges that the district court should
      further consider each of Hentzen’s surviving claims in
      light of this court’s order granting Hentzen’s COA
      application in part. Hentzen does not quarrel with the
      government’s   motion,   but   also  moves   fro   [sic]
      reconsideration of the scope of the COA.


[DE   102   at   3](emphasis   added).   The   panel   then   granted   the

government’s motion, which requested a remand only as to the

specific issues granted in the COA. [Id. at 3]. This Court agrees

with the magistrate judge that the order clearly intends to remand

for an evidentiary hearing regarding only the three claims for

which the COA was issued. In fact, as Magistrate Judge Ingram


                                    6
explained in his September opinion, this Court has already made

the determination that only the COA claims were remanded to the

district court. [DE 116 at 3; DE 104 at 1]. Despite Hentzen’s

belief that treating this issue as a limited remand will “hard-

wire reversible error” into this and future rulings made by the

Court, the Sixth Circuit’s COA would be entirely meaningless if it

was simply ignored and all claims were allowed to move forward.

[DE 120 at 4]. In fact, Hentzen asks this Court to find that the

Sixth Circuit, in essence, vacated its own COA order when it

remanded the case for an evidentiary hearing at the district court

level. This Court declines to adopt this reasoning and finds that

Magistrate    Judge   Ingram’s    order    is   not   clearly   erroneous     or

contrary to law.


B. Motion for discovery


     Magistrate    Judge   Ingram’s       September    19,   2019   order   also

addressed    Hentzen’s   motion   for     discovery,    which   requests    two

specific pieces of information he believes he needs to sufficiently

support the remaining claims in his § 2255. [DE 105]. It should be

stated again that a habeas petitioner is not entitled to discovery

as a matter of ordinary course. [DE 116 at 6] (citing Bracy v.

Gramley, 520 U.S. 899, 904 (1997)). Good cause for granting a

habeas petitioner’s discovery request is shown where specific

allegations indicate a reason to believe that the movant may be


                                      7
able to demonstrate that he or she is entitled to relief. Cornell

v. United States, 472 F. App’x 352, 354 (6th Cir. 2012).


     Hentzen states that his new expert, Dr. Andy Cobb, has relied

on evidence introduced at trial and other materials because he

does not have access to the forensic copies of Hentzen’s devices.

[DE 85 at 2]. Magistrate Judge Ingram found:


     Thus, because the Sixth Circuit remanded for an
     evidentiary hearing on the “precise argument” [that
     competent trial counsel would have produced and utilized
     expert evidence akin to that found by Hentzen’s new
     expert], and because Dr. Cobb states he needs access to
     “a verified copy of the full hard drive” to fully develop
     the argument, Hentzen has established good cause under
     the unique circumstances of the case.


[DE 116 at 8]. The United States does not contest this finding.

Because there is no allegation that this conclusion is contrary to

law or factually clearly erroneous, this Court has no reason to

second-guess Magistrate Judge Ingram’s conclusion.


     Hentzen also asks for a report from the National Center for

Missing   and   Exploited   Children   that   would   contain,   Hentzen

alleges, the “only source of verification that illicit files were

found on one or more of Mr. Hentzen’s computers and will establish

that only a miniscule fraction of the files that the Government

contends contained child pornography actually contained images

confirmed by NCMEC.” [DE 85 at 11]. Hentzen argues that the crux



                                   8
of the prosecution’s case was the quantity of images of child

pornography   located    on    the   devices.   Magistrate   Judge     Ingram,

however, explained that the government did not argue for a finding

of knowledge based on the number of videos, but the number of

keywords related to child pornography that Hentzen searched. [DE

116 at 8-9]. Because the focus of the government’s argument was

the inference of knowledge based on the search terms, and not the

quantity of videos, Magistrate Judge Ingram found that the report

requested is not relevant to any of the surviving claims in

Hentzen’s § 2255 petition. [Id. at 10].


     In the motion before this Court, Hentzen again points to

several   arguments     made    by   the   government     throughout    trial

indicating that he had “thousands” of videos on his devices. [DE

118 at 8].    Additionally, he addresses Magistrate Judge Ingram’s

reasonsing    and   discusses    the   limitations   of    “keyword    proof”

offered by the government to demonstrate Hentzen’s knowledge, and

trial counsel’s inadequate understanding of it. [Id. at 11].

Hentzen “seeks discovery of the NCMEC report to bring additional

quantitative clarity to his position” and wants to use the report

to show that most of the keyword searches did not lead to any

contraband—something he believes trial counsel should have known

and demonstrated. [Id.].




                                       9
     Even considering Hentzen’s secondary argument, the Court does

not believe that counsels’ failure to develop expert testimony on

the issue of the reliability of keyword searches hinges on access

to this report. Further, Hentzen did not make this argument in his

initial request for discovery. [DE 85]. In the original motion,

Hentzen asked for the report to combat the “grossly inflated

numbers that the Government deployed … at trial.” [DE 85 at 13].

This Court will not permit Hentzen to, once the original argument

in his motion for discovery fails pursuant to an order from a

magistrate judge, come to the district court with a new theory

about the unreliability of keyword searches. Thus, Hentzen has not

shown good cause sufficient for this Court to order the government

to provide him with an NCMEC report.


                             IV. CONCLUSION


     Accordingly, for the reasons stated herein and the Court being

sufficiently advised, IT IS ORDERED as follows:


     (1) Defendant Erik A. Hentzen’s objections, entered as a

motion   to   reconsider   [DE   118],   to   Magistrate   Judge   Ingram’s

September 19, 2019 order [DE 116] are DENIED;


     (2) Pursuant to Magistrate Judge Ingram’s September 19, 2019

order [DE 116], the government SHALL make the RDP files, activity




                                    10
logs, and eMule files available to Hentzen’s counsel for inspection

within ten (10) days of this Order if it has not done so already;


     (3) The evidentiary hearing to be held by Magistrate Judge

Ingram in this matter SHALL be limited to the three issues that

garnered a Certificate of Appealability before the Sixth Circuit

[DE 117]; and


     (4) The parties SHALL participate in a teleconference with

Magistrate Judge Ingram to discuss scheduling the evidentiary

hearing in this matter.


     This is the 27th day of January, 2020.




                                11
